DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 7-8, and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the specific structure of the double layer of polymers, to include the chemical makeup of the layers, as well as the relationship between the inner layer location as well as the outer layer location (“the inner layer is omitted from an inner surface of a second region of the outer layer”). 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the previously cited Aman, (US 2015/0196363).
                                                   
Response to Arguments
Applicant's arguments regarding the 103 rejections of claim 1 have been fully considered but they are not persuasive. As seen in the updated rejection, the Aman reference does in fact allow for the material properties as claimed.  The use of a foam based polymer is explicitly within the realm of the specification of the prior art.
	The remainder of the Applicant’s arguments are made moot by the allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,6,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Aman, (US 20150196363), in view of Vannier, (2019/0059535) with a further teaching provided by “Foamed Plastics”, polymerdatabase.com/polymer%20classes/Foamed%20Plastics.html.

Regarding claim 1, Aman discloses: A power tool (Figure 1, an exemplary power tool 10) comprising a tool housing (Figure 1, housing 14) and a mechanism (Figure 4 shows the internal mechanism, 110, without any housing) disposed inside the tool housing ([0029] “The tool 10 includes a housing 14 comprising a handle portion 16 and in this example, a power source portion such as a receiver 18 for a portable battery pack and a tool attachment portion 20 having a chuck 21 provided for releasably receiving and holding an attachment tool such as a drill bit or a saw blade.”), the tool housing including: 

an outer layer (Figure 1, cover 12)  that provides an outer surface of the power tool housing, the outer layer comprising a first material (Paragraphs [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the outer layer 12 – the Examiner notes in particular that [0049] describes the use of “metals” for the outer cover); and 

an inner layer (Figure 1, housing 14) disposed on an inner surface of a first region the outer layer, the inner layer comprising a second material (Paragraph [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the inner layer 14 – the Examiner notes that [0053-0059] clearly describe the use of various polymers for the inner layer 14), 

the first material and the second material are polymers (The Aman device is clear in that a wide selection of materials can be utilized in the construction of the inner and outer shell.  Several of these choices satisfy the polymer requirement.  This is described beginning in paragraph [0033] “a. Existing product or new product uses a rigid body mechanical housing 14 in conjunction with either a hard or soft/flexible shell outer shield 12 that covers and protects the majority of the tool 10 from contamination by blood/bone/tissue during a procedure. Combinations of materials such as a hard shell with flexible inserted areas for controls actuation are also contained in this area. Additional reinforcements or seals can be used in high stress areas. [0034] i. Materials and alloys/laminates of these materials appropriate for this concept include but are not limited to: [0035] a. PETG & A/PET [0036] b. Polystyrene [0037] c. Acrylic [0038] d. Polycarbonate [0039] e. ABS [0040] f. Nylon [0041] g. Polyolefin [0042] h. Polyetheretherketone PEEK [0043] i. Polyetherimide PEI [0044] j. Polyetersulfone PES [0045] k. Polyvinylidene PVDF [0046] l. Polymethylpentene PMP [0047] m. Polysulfone PSO [0048] n. Ethylene-chlorotrifluoroethylene ECTFE [0049] o. Metals [0050] ii. Soft/flexible outer shell can be produced using injection molding, thermoforming, dip molding, compression molding or other processes. Materials and alloys of these materials appropriate for this concept include but are not limited to: [0051] a. Synthetic Paper [0052] b. C-Flex [0053] c. Flexible PVC [0054] d. Polycarbonate [0055] e. Polyester [0056] f. Polyethylene [0057] g. Polypropylene [0058] h. Nylon [0059] i. Polyolefin”), and

Aman does not explicitly disclose: the first material has a density that is at least three times the density of the second material.

Vannier teaches: the first material  has a density (any polymer selected from the above list has a density in the range of 1.0 g/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    .  For example the density of nylon is 1.14 g/cm³, while polystyrene is 1.02 g/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    ) that is at least three times the density of the second material (Vannier – paragraphs [0076-0078] indicate that the material of the structure 102 is a thermoplastic or thermosetting matrix.  A foam, being the inclusion of air into a thermoplastic, would form a matrix, thus the claim limitation is met. The density of this foam can be within a range as described in the website “Foamed Plastics”.  This website discloses that a polymer foam can be formed in a range of densities, with the highest density approaching 1.0g/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     and lower density being lower than .1 g/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    .  This teaches a possible 10/1 ratio of density from the first material (assuming polystyrene, a known polymer) to a low density polymer foam).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Aman by using the material selection of Vannier, thereby combining prior art elements to achieve a predictable result.  This represents a simple substitution of the material properties of one known device for another.  It is further a matter of common knowledge for one having ordinary skill in the art to select the appropriate material for the device on hand based upon the basic knowledge in the art.  

Regarding claim 5, the modified Aman further discloses: the inner layer (Figure 1, housing 14)  underlies the outer layer (Figure 1, cover 12) such that an outward facing surface of the inner layer faces the inward-facing surface of the outer layer without any intervening structures (As seen in Figure 1, the outer facing portion of the inner layer directly faces and interacts with the inner facing portion of the outer layer.) , and the inner layer is free from adhesion to, and bonding to, the outer layer ( The specification indicates that no further mechanism, such as adhesive is used to connect the two.  This point is highlighted by the fact that the outer casing is easily removed and discarded -[0028] “The embodiment of FIG. 1 illustrates an exemplary power tool 10 for use in medical procedures such as surgical procedures. A removable, single use, contamination-blocking cover 12 is provided for blocking excessive contamination of the power tool 10 during use. The cover 12 is replaceable, e.g. after the procedure, the cover 12 may be removed and replaced by a new cover 12.”). 

Regarding claim 6, the modified Aman further discloses: an inward-facing surface of the outer layer (Figure 1, cover 12) is free of structurally reinforcing protrusions at locations that face the inner layer (As can be seen in Figure 1, there do not exist any structurally reinforcing protrusions on the inside of the outer cover).

Regarding claim 10, the modified Aman further discloses: first material is a thermoplastic polymer (Examples of thermoplastic polymers include Polythene, Polycarbonate, Acrylic, Polyamide, Polystyrene, Polypropylene, Polyester, and ABS – as such, according to paragraphs [0033-0059], the materials of Aman meet the claim limitations) and the second material is a polymer foam (Paragraphs [0033-0059] discuss various methods and materials for constructing the device.  In this instance, numerous polymers are highlighted, as well as numerous methods of material production methods – [0033] a. Existing product or new product uses a rigid body mechanical housing 14 in conjunction with either a hard or soft/flexible shell outer shield 12 that covers and protects the majority of the tool 10 from contamination by blood/bone/tissue during a procedure. Combinations of materials such as a hard shell with flexible inserted areas for controls actuation are also contained in this area. Additional reinforcements or seals can be used in high stress areas. [0034] i. Materials and alloys/laminates of these materials appropriate for this concept include but are not limited to: [0035] a. PETG & A/PET [0036] b. Polystyrene [0037] c. Acrylic [0038] d. Polycarbonate [0039] e. ABS [0040] f. Nylon [0041] g. Polyolefin [0042] h. Polyetheretherketone PEEK [0043] i. Polyetherimide PEI [0044] j. Polyetersulfone PES [0045] k. Polyvinylidene PVDF [0046] l. Polymethylpentene PMP [0047] m. Polysulfone PSO [0048] n. Ethylene-chlorotrifluoroethylene ECTFE [0049] o. Metals [0050] ii. Soft/flexible outer shell can be produced using injection molding, thermoforming, dip molding, compression molding or other processes. Materials and alloys of these materials appropriate for this concept include but are not limited to: [0051] a. Synthetic Paper [0052] b. C-Flex [0053] c. Flexible PVC [0054] d. Polycarbonate [0055] e. Polyester [0056] f. Polyethylene [0057] g. Polypropylene [0058] h. Nylon [0059] i. Polyolefin “)(Vannier – paragraphs [0076-0078] indicate that the material of the structure 102 is a thermoplastic or thermosetting matrix.  A foam, being the inclusion of air into a thermoplastic, would form a matrix, thus the claim limitation is met). 

Regarding claim 11, the modified Aman discloses the device of claim 1.  The modified Aman further discusses the thickness of the outer layer  (Vannier - [0079] The covering sheet 104 is made of thin metal so that it can be easily shaped, meaning of a thickness between 25 .mu.m and 1 mm.”).

The modified Aman does not explicitly disclose: a thickness of the inner layer is at least 1.5 times the thickness of the outer layer.  

Aman discloses the claimed invention except for providing explicit dimension for the inner layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the optimum ration of thickness between the inner and outer layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph [0063] Applicant does not provide any particular reason or benefit for the 1.5 times thickness ration.  As a matter of fact, Applicant has not disclosed any criticality for the claimed limitation.  Rather, the Applicant chooses the thickness based upon the input parameters and the desired outcome.  According to that same paragraph, the 1.5 times ratio is one of many possible rations that can be utilized depending upon the desired outcome – “In some embodiments, the thickness of the inner layer 80 may be at least 1.5 times the thickness of the outer layer 60. In some embodiments, the thickness of the inner layer 80 may be 5 times, 10 times or 40 times the thickness of the outer layer 60, depending on the amount of energy absorption required for rough field usage or impact force”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731